                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

ROBERT LOCKMILLER,                                    )
                                                      )
                        Plaintiff,                    )
                                                      )
v.                                                    )      Case No. 20-03001-CV-S-SRB
                                                      )
AUTOZONERS, LLC,                                      )
                                                      )
                        Defendant.                    )

                                              ORDER

          Before the Court is Defendant’s Motion to Dismiss. (Doc. #9). For the following

reasons the Motion is GRANTED.

     I.      Background

          Since this matter comes before the Court on a Motion to Dismiss, Plaintiff Robert

Lockmiller’s allegations as set forth in the complaint are taken as true. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal citations and quotation marks omitted) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir.

2015). Plaintiff was employed by Defendant Autozoners, LLC as a Commercial Sales Manager

at an AutoZone Auto Parts store. Plaintiff lent money and his personal credit card to a female

coworker for her personal use. Plaintiff asked his female coworker to return his credit card. The

female coworker became angry, used profanity, and yelled at Plaintiff in front of other

employees and customers. The female coworker falsely accused Plaintiff of making unwanted

sexual advances toward her. Defendant investigated the female coworker’s accusations and

interviewed Plaintiff to determine whether the accusations were true. Plaintiff denied the

accusations. The investigation uncovered no evidence indicating the accusations were true.
Defendant terminated Plaintiff’s employment due to his “unprofessional behavior.” (Doc. #1-1,

p. 4).

          Plaintiff filed a Charge of Discrimination for sex discrimination with the Missouri

Commission on Human Rights. The Missouri Commission on Human Rights issued Plaintiff a

Notice of Right to Sue. Plaintiff filed suit in Missouri state court for a single claim of sex

discrimination under the Missouri Human Rights Act (“MHRA”). Defendant removed the case

to this Court based on diversity jurisdiction. Plaintiff alleges Defendant knew or should have

known the accusations were false. Plaintiff alleges Defendant assumed that the accusations were

true based on his sex. Defendant moves to dismiss the suit for failure to state a claim.

    II.      Legal Standard

          Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a claim for “failure

to state a claim upon which relief can be granted.” “To survive a motion to dismiss [for failure

to state a claim], a complaint must contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citations and

quotation marks omitted) (quoting Twombly, 550 U.S. at 570); Zink, 783 F.3d at 1098. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ash v. Anderson

Merchs., LLC, 799 F.3d 957, 960 (8th Cir. 2015) (internal citation and quotation marks omitted)

(quoting Iqbal, 556 U.S. at 678). The Court must accept all facts alleged in the complaint as true

when deciding a motion to dismiss. See Data Mfg., Inc. v. United Parcel Serv., Inc., 557 F.3d

849, 851 (8th Cir. 2009) (noting “[t]he factual allegations of a complaint are assumed true and

construed in favor of the plaintiff, even if it strikes a savvy judge that actual proof of those facts

is improbable”). “Threadbare recitals of the elements of a cause of action, supported by mere




                                                   2
conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (internal citation omitted). The

Court is “not bound to accept as true a legal conclusion couched as a factual allegation.” Id.

(internal citation and quotation marks omitted).

   III.      Discussion

          The MHRA makes it unlawful for employers “to discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment, because of such

individual’s . . . sex[.]” Mo. Rev. Stat. § 213.055.1(1)(a). “To establish a prima facie case of

gender discrimination [under the MHRA], plaintiff must establish (1) he was a member of a

protected class; (2) he was qualified to perform his job; (3) he suffered an adverse employment

action; and (4) he was treated differently than similarly situated female employees.” Carter v.

CSL Plasma Inc., 63 F. Supp. 3d 1034, 1043 (W.D. Mo. 2014) (internal citation omitted). “The

fourth [element] ‘can also be met if the employee provides some other evidence that would give

rise to an inference of unlawful discrimination.’” Id. (quoting Ruppel v. City of Valley Park, 318

S.W.3d 179, 185 (Mo. App. E.D. 2010)).

          The parties do not dispute whether Plaintiff has sufficiently alleged the first three

elements of a prima facie case for sex discrimination to survive a motion to dismiss. The parties

dispute whether Plaintiff has sufficiently alleged the fourth element. Defendant argues there is

no claim for sex discrimination under the MHRA for termination based on a false accusation of

sexual harassment made against an individual by a co-worker. Defendant argues Plaintiff has

not otherwise alleged facts indicating his sex was a factor in his termination. Plaintiff argues that

“[s]ince the only grounds that the Defendant had to terminated [sic] Plaintiff’s employment was

a false accusation from a female employee that the Defendant knew or should have known was




                                                    3
false, this in turn gives rise to an inference that it was Plaintiff’s sex that was the determining

factor in Defendant’s decision to terminate his employment.” (Doc. #13, p. 2).

         The Court finds Plaintiff has failed to state a plausible claim for relief. Plaintiff does not

explicitly allege he was treated differently than a similarly-situated female employee. To the

extent Plaintiff alleges his female coworker was similarly-situated, such allegation is insufficient.

Plaintiff does not allege his female coworker was accused of sexual harassment, nor does

Plaintiff allege his female worker was permitted to maintain employment despite any such

accusations against her.

         Plaintiff also fails to allege facts that would give rise to an inference that Plaintiff was

terminated based on his sex. Plaintiff’s allegation that Defendant knew or should have known

that the accusations against him were false amounts to no more than “a legal conclusion couched

as a factual allegation.” Iqbal, 556 U.S. at 678. Even assuming Defendant did know or should

have known that the accusations against Plaintiff were false, Plaintiff fails to demonstrate how

his termination amounts to sex discrimination. Plaintiff alleges he was terminated based on false

accusations of sexual harassment, not based on his status as a male. Plaintiff pleads no facts to

support his allegation that Defendant assumed that the accusations against him were true because

he is male. Further, Plaintiff cites no case law, and the Court finds none, that contemplates a

claim for sex discrimination under the MHRA for termination based on false accusations of

sexual harassment. For these reasons, Plaintiff has failed to state a claim for sex discrimination,

and the claim is dismissed.

   IV.       Conclusion

         Accordingly, Defendant’s Motion to Dismiss (Doc. #9) is GRANTED. This case is

dismissed with prejudice.




                                                    4
      IT IS SO ORDERED.


                              /s/ Stephen R. Bough
                              STEPHEN R. BOUGH, JUDGE
                              UNITED STATES DISTRICT COURT

DATE: February 12, 2020




                          5
